Citation Nr: 0417521	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-12 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an effective date earlier than May 29, 
1998, for the award of service connection for a 
schizoaffective disorder.  

2.  Entitlement to an effective date earlier than May 29, 
1998, for the award of a total disability rating based on 
individual unemployability due to the veteran's service-
connected psychiatric disorder.

3.  Entitlement to an evaluation in excess of 70 percent for 
the veteran's service-connected psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to October 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

With respect to the issue involving entitlement to an 
evaluation in excess of 70 percent for schizoaffective 
disorder, the RO granted a 70 percent disability rating on 
April 10, 2001.  Following the issuance of that rating 
decision, the RO received a VA Form 21-686c, Declaration of 
Status of Dependents.  That form was received at the RO on 
April 27, 2001.  In Section 15 - Remarks, the veteran stated 
that he wanted a 100 percent disability rating for his 
service-connected disability.  The Board construes this 
document as a notice of disagreement (NOD).  Also, the record 
reflects that the veteran submitted a notice of disagreement 
with respect to the assignment of an effective date of May 
29, 1998, for the awarding of a total disability evaluation 
based on individual unemployability due to the veteran's 
service-connected disabilities (TDIU).  Said notice of 
disagreement was submitted in December 2003.  The Untied 
States Court of Appeals for Veterans Claims (Court) has held 
that where the Board finds a notice of disagreement has been 
submitted from a matter that has not been addressed in a 
statement of the case the issue should be remanded to the RO 
for appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As of this date, and as noted below, the veteran has 
not been sent a statement of the case with respect to these 
issues, and the remand action below addresses these issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) became 
effective on November 9, 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  

In this instance, the RO has not notified the veteran of what 
evidence he needs to establish his earlier effective date 
claim nor indicated what evidence VA has obtained and/or 
plans to obtain.  See Huston v. Principi, 17 Vet. App. 195 
(2003).  The veteran was granted service connection for a 
psychiatric disability in July 2000.  This grant was issued 
prior to the passage and implementation of the VCAA and prior 
to the Court's holdings in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).  Although the RO did send a letter to the veteran in 
April 2001 wherein it mentioned the VCAA, that same letter 
does not detail what the veteran would need to submit in 
order to prevail on a claim for an earlier effective date.  A 
VCAA letter after April 2001 does not appear in the claims 
folder.  

The Board further notes that the veteran did not submit his 
request for an earlier effective date for the granting of 
service connection until September 2001.  This was 
approximately 14 months after he received notice of the 
original grant of service connection.  The VA General Counsel 
has promulgated an advisory opinion holding that separate 
notice of the VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claims 
involving downstream issues is not required when the veteran 
was provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this 
case, he was not provided with the type of specific notice 
required by Quartuccio and Charles prior to the RO's grant of 
service connection.  In the absence of such prior notice, the 
Board interprets the General Counsel's opinion as requiring 
current notice as to the VA's duty to assist the veteran and 
of his concomitant responsibilities in the development of his 
claim for an earlier effective date prior to further 
adjudication of the veteran's appeal.

Also, the Board finds the veteran has submitted notices of 
disagreement with respect to the denial of an evaluation in 
excess of 70 percent for a psychiatric disorder and 
entitlement to an earlier effective date for a TDIU award.  
As a timely notice of disagreement has been filed, the 
Board's jurisdiction has been triggered and these issues must 
be REMANDED so that the RO can issue a statement of the case 
on the underlying claim that adequately notifies the veteran 
of the action necessary to perfect an appeal.

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issue(s) on 
appeal.

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to an evaluation in excess of 70 percent 
for a psychiatric disorder and 
entitlement to an earlier effective date 
for the granting of a TDIU.  The veteran 
and his representative should be apprised 
of his right to submit a substantive 
appeal and to have his claim reviewed by 
the Board.  The RO should allow the 
veteran and his accredited representative 
the requisite period of time for a 
response.  

After the above requested action has been completed, the RO 
should readjudicate the appellant's claim.  If the benefits 
sought on appeal remain denied, a supplemental statement of 
the case should be furnished to the appellant, and he should 
be afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is contacted by the RO.  The purpose of 
this REMAND is to ensure due process.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




